EXHIBIT 21.1 SUBSIDIARIES OF THE COMPANY The following are subsidiaries of Siberian Energy Group Inc.: ZAURALNEFTEGAZ LIMITED A company organized under the laws of England, of which Siberian Energy Group Inc. owns 50% of the issued and outstanding stock. SIBERIAN ENERGY GROUP INC. A corporation formed under the laws of the Province of Ontario, Canada, of which Siberian Energy Group Inc. owns 100% of the issued and outstanding stock. KONDANEFTEGAZ, LLC A Russian limited liability company, of which Siberian Energy Group Inc. owns 44% of the outstanding and issued stock. RARE MINERALS CORPORATION Rare Minerals Corporation, a Nevada corporation, of which Siberian Energy Group Inc. owns 100% of the outstanding and issued stock. OOO KOKLANOVSKOE OOO Koklanovskoe, a Russian limited liability company which is wholly-owned by Rare Minerals Corporation.
